IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 00-30141
                                Summary Calendar
                             _____________________


CARRIE EASON, Individually and
as Class Representative,

                                                          Plaintiff-Appellant,

                                      versus

ENGINEERED PRODUCTS, INC.;
W C I OUTDOOR PRODUCTS, INC.,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Western District of Louisiana
                        USDC No. 99-CV-853
_________________________________________________________________

                                August 23, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

                                         I

     This appeal presents intentional tort and defamation claims

under Louisiana       law.     The    plaintiff,    Carrie   Eason,   a   former

plastics worker employed by Engineered Products, Inc. (“EPI”),

alleges that she was injured as a result of EPI’s “intentional

production     and   management      practices”    that   were   “substantially

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
certain” to lead to the onset of carpal tunnel syndrome.                    Eason

further alleges that one of EPI’s component suppliers, White

Consolidated     Industries    (“WCI”),     was    jointly     liable     for   her

injuries.      Specifically, she alleges that WCI supplied EPI with

many of the molds that were used by EPI, and her injuries resulted

from having to cut excess plastic poured into these WCI molds.

Finally, Eason alleges that she was defamed by EPI’s publication of

false    statements    to   the   Louisiana       Department     of     Employment

Securities regarding the reason for her termination.                  The district

court granted summary judgment for the defendants.                    It reasoned

that Eason’s intentional tort claims were untimely because they

were filed more than one year after she became aware of the

defendants’ conduct and the resulting injuries.                We affirm.

                                      II

       As an initial matter, we make two observations.                First, Eason

is    procedurally    barred   from   raising     a   claim    for    retaliatory

discharge under Louisiana’s Worker’s Compensation scheme because

she raised the claim for the first time on appeal.                    See Daly v.

Sprague, 675 F.2d 716, 722 (5th Cir. 1982)(stating that claims “not

raised to the district court will not be addressed when presented

for the first time at the appellate level”).                  Second,    Eason is

barred by the Louisiana Worker’s Compensation scheme from alleging

any    claim   for   negligence   against     EPI.      See     La.Rev.Stat.Ann




                                       2
§ 23:1032(A)(1)(a) (West 2000)(stating that “except for intentional

acts . . . the rights and remedies herein granted to an employee or

his dependent on account of an injury, or compensable sickness or

disease. . . shall be exclusive of all other rights, remedies, and

claims for damages”).

                               III

     We thus turn to Eason’s intentional tort claims against EPI

and WCI.   With respect to Eason’s claim against EPI, as we have

previously noted, the district court stated:

     Plaintiff’s affidavit makes it clear she was aware of the
     allegedly wrongful conduct on the part of EPI--forcing
     employees to remove excess flashing caused by production
     tools in disrepair--before she was officially diagnosed
     the carpal tunnel syndrome.      In addition, Plaintiff
     became undeniably aware of both damages and causation in
     April of 1997, when she was formally diagnosed. As such,
     even though Plaintiff could, at least hypothetically,
     establish continuous acts on behalf of EPI and resulting
     damages, her argument still must fail as she had full
     knowledge of her injury allegedly caused by EPI in April
     1997. As such, any entitlement to the continuing tort
     doctrine would have ended upon diagnosis. As diagnosis
     occurred over one year prior to filling suit, Plaintiff’s
     action against EPI is time barred.

     As to Eason’s claim against WCI, the district court stated:

     Plaintiff bears the burden of showing a series of
     unlawful, continuous, and related acts with resulting
     continuous damage.   This Court finds Plaintiff cannot
     sustain such a burden. The only act on behalf of WCI
     that could have conceivably contributed to Plaintiff’s
     condition is that it supplied molds to be used in the
     machines owned and operated by EPI.        Plaintiff has
     proffered no evidence tending to show any continuous acts
     on behalf of WCI. The Court finds that supplying molds
     cannot, as alleged by Plaintiff, constitute the request




                                3
       continuous acts on behalf of WCI. As the continuing tort
       doctrine is inapplicable, Plaintiff is not entitled to an
       extension of the prescriptive period and the claim
       against WCI is time barred.
       We agree with the district court.     Eason alleges that EPI

committed       the       tort      by         implementing          manufacturing

practices/procedures that it knew would result in her suffering

some form of injury.       Assuming this act constitutes a tort by EPI

against Eason, her cause of action matured when Eason suffered the

alleged injury--the onset of carpal tunnel syndrome.                  There simply

were no further tortious acts on the part of EPI that could supply

the basis for a continuing tort.

       As noted by the district court, it is undisputed that Eason

was aware of the allegedly tortious practices of EPI prior to April

1997.    Further, in April 1997, Eason was formally diagnosed with

carpal tunnel syndrome and made aware of the fact that the injury

was employment related.          Consequently, the statute of limitations

began to run in April 1997.             Eason did not file the instant suit

until May 13, 1999, a full two years after the latest possible date

from    which   the    applicable   one       year    limitations    period   could

arguably    have      begun.      Her    claim       against   EPI   is   therefore

prescribed.

       With respect to WCI, assuming that the act of supplying of

molds to EPI constitutes a tortious act, the applicable one-year

statute of limitations began to run when Eason became aware of the




                                          4
fact that WCI supplied EPI with the molds that ultimately caused

her injury.   It is undisputed that Eason was aware of all of the

relevant facts as of April 1997.           There were no continuing acts on

the part of WCI upon which a tort claim could be based.               Thus, as

noted above, because Eason did not file her claim against WCI until

May 1999, any intentional tort claim against WCI is likewise

prescribed.

                                       IV

     Finally, with respect to Eason’s defamation claim against EPI,

Louisiana law is clear: any communication between an employer and

the Louisiana Department of Employment Security is privileged so

long as the statement was not made in bad faith.                See Melder v.

Sears, Roebuck & Co., 731 So. 2d 991, 999 (La.Ct.App. 4th Cir.

1999).     Eason   has   failed   to   come    forward   with   any   evidence

establishing that the allegedly false information published by EPI

to the Louisiana Department of Employment Security was conveyed

with malicious intent.     Therefore, her defamation claim fails as a

matter of law.

                                       V

     For the reasons stated herein, the judgment of the district

court is

                                                           A F F I R M E D.




                                       5